DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
				Claim Status
Claims 1-6, 8-19, and 21-22 are pending and claims 7 and 20 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Drawings
The drawings are objected to because in claim 1, the circular region is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The “optical measurement system” is not found in the specification.  
Appropriate correction is required.

 					Claim Objections
Claim 19 is objected to because of the following informalities:  “an ultrasonic tranducer” was recited in claim 13. Correct to “the ultrasonic transducer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “optical measurement system” is not found the specification and therefore it is considered new matter.
Claims dependent on claim 1 are rejected by virtue of being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13, the limitation “performing an optical measurement” is unclear and indefinite in the preamble. While “performing an optical measurement” is repeated as one of the steps in the body of the claim, no detector or sensor is positively recited in the body of the claim to perform the optical measurement. In the amended claims 8/2/22, there is an “optical measurement system” in the last line of claim 13, however, this term is not found in the specification and there is no optical measurement made of the lysed sample. Please clarify.

Claims 14-19 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Misener (US Pub 2016/0216284; previously applied), in view of Taylor (US Pub 2003/0066915; previously applied to claims 8 and 9), and further in view of Clark (US Patent 5,141,718).

	Regarding Claim 1, Misener teaches an apparatus comprising: 
a cartridge configured for removable installation in a blood analyzing instrument ([0065] a new cartridge 200 is utilized for each run, or test, through analyzer 100 (FIGS. 1-3), 
the cartridge comprising: a lysing chamber configured to receive a blood sample (an ultrasonic hemolysis chamber 216), 
the lysing chamber comprising at least one interface surface configured to transmit ultrasonic energy from an ultrasonic transducer of the blood analyzing instrument to the blood sample to lyse the blood sample and thereby produce a lysed blood sample; ([0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated. As detailed below, a ultrasonic probe 410 (FIG. 7) of fixture block 132 of internal assembly 130 (FIG. 6) is configured to contact flexible membrane 230 adjacent ultrasonic hemolysis chamber 216 and apply ultrasonic energy to flexible membrane 230, which serves as a sonic coupler to transmit the vibration imparted to flexible membrane 230 from ultrasonic probe 410 (FIG. 7) to the sample, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed.); and 
a measurement chamber separate from the lysing chamber, the measurement chamber being configured to receive the lysed blood sample from the lysing chamber, and the measurement chamber being configured to enable performing a CO-Ox measurement of the lysed blood sample by the blood analyzing instrument ([0068] f oximetry chamber 218 such that the sample is disrupted, mixed, and/or hemolyzed prior to entering oximetry chamber 218. Such has been found to produce more accurate oximetry readings by helping to reduce optical scatter and facilitating emulsification.
[0069] Referring additionally to FIG. 4B, oximetry chamber 218 is disposed between ultrasonic hemolysis chamber 216 and reservoir 220 and is connected thereto via respective interconnection portions 215b of main channel 214.).  
	Misener is silent to a wall, the wall comprising a first part and a second part, the first part being thicker than the second part and the first part 
Taylor teaches in the related art of disrupting cells or viruses in a container. [0048] Although a dome-shaped chamber wall is presently preferred, the wall may have alternative shapes, such as a wall that includes stiffening ribs, is flat, or has portions of differing thickness. [0050] FIGS. 6A-6B illustrate another chamber wall 86 for contacting the vibrating surface of a transducer device according to the present invention. As shown in FIG. 6A, one side of the wall 86 has a central portion 88 and a plurality of stiffening ribs 90 extending radially from the central portion 88. The wall also has recesses 92 formed between the ribs 90. As shown in FIG. 6B, the other side of the wall 86 has a flat surface 94. The ribs 90 are advantageous because they increase the natural frequency of the wall 86 (as compared to a flat wall) without causing the wall to be so stiff that it cannot deflect in response to the vibratory movements of the transducer device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber in the device of Misener, by substituting a wall with ribs, as taught by Taylor, for the membrane whereby the first part is thicker than the second part, without causing the wall to be so stiff that it cannot deflect in response to the vibratory movements of the transducer device, as taught by Taylor in [0050]. 
Modified Misener is silent to wherein the lysing chamber has a tear-shaped geometry.
Clark teaches in the chambers. In Fig. 1, the wells have a tear-drop shape comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. The tear-drop shaped wells 12 comprise a preferred form of the wells of this invention since the well is free of sharp corners where liquid can stagnate in Col. 3, lines 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber of modified Misener, has a tear-shaped geometry, as taught by Clark, to allow for liquids to stagnate, as taught by Clark, in Col. 3, line 5.
Modified Misener is silent to the tear-shaped geometry gradually expanding toward a substantially circular region, the ultrasonic energy being transmitted to lyse the blood sample in the substantially circular region.
Regarding shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the lysing chamber comprises the tear-shaped geometry gradually expanding toward a circular region, in order to allow for holding a larger volume of liquid.

Regarding Claim 2, Misener teaches the apparatus of claim 1, wherein the lysing chamber comprises a molded disposable plastic material configured for repeatably receiving ultrasound energy ([0065] The above-noted features of plate 210 may be defined within plate 210 during the injection molding process, or may be otherwise formed. Each of the above-noted features of plate 210 is detailed below. Flexible membrane 230, in embodiments where provided, as shown in FIG. 4B, includes a PET film layer 232 and a pressure-sensitive adhesive layer 234 laminated to one another (although other configurations are also contemplated) that, together, enclose and define a sample flow path through main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and reservoir 220 of plate 210. Pressure-sensitive adhesive layer 234 enables flexible membrane 230 to be adhered to the underside of plate 210 in sealing engagement therewith.).  

Regarding Claims 3 and 4, Misener teaches the apparatus of claim 1, [0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated.  
Misener is silent to wherein a depth dimension of the lysing chamber is sufficiently large to avoid clogging by blood clots.   
Regarding the size of the depth, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device to have a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in whole blood and the depth dimension is about 0.23 millimeters in order to allow for a particular sample size (volume) to be lysed in the chamber.

Regarding Claim 5, Misener teaches the apparatus of claim 1, wherein the lysing chamber is aligned with an insertion direction of the cartridge into the blood analyzing instrument (Fig. 4A, note the structures including the insertion direction of the cartridge and the analyzing instrument are aligned and in parallel).  

Regarding Claim 6, Misener teaches the apparatus of claim 1, wherein the cartridge further comprises: a blood inlet port in communication with the lysing chamber; a recess configured for receiving the ultrasonic transducer and for retaining the ultrasonic transducer against the interface surface; and 10lysed blood outlet port between the lysing chamber and the measurement chamber ([0074] Referring again to FIG. 4A, suction port 240 is defined through flexible membrane 230 adjacent reservoir 220 of plate 210. Suction port 240 may further include a hydrophobic membrane covering 242, or other covering or suitable structure, that permits a pump, e.g., syringe pump 1130 (FIG. 10), to apply suction to within main channel 214 of plate 210 to aspirate the sample into main channel 214 and initiate the flow of the sample therethrough, while also and preventing the escape of the sample through suction port 240. By preventing the escape of the sample through suction port 240, hydrophobic membrane covering 242 enables sanitary disposal of cartridge 200 after use. As noted above, sample socket 212 fluidly communicates with linear body portion 215a of main channel 214 and is configured to receive tube 213 that is adapted to connect the sampling device (not shown) to cartridge 200. As such, upon activation of a pump, e.g., syringe pump 1130 (FIG. 10), the sample is aspirated through tube 213 and sample socket 212 and into cartridge 200. More specifically, upon engagement of cartridge 200 within bay 142 of cartridge-receiving portion 140 of analyzer 100 (see FIGS. 1-3), suction port 240 is operably positioned to couple with the pump for creating suction at suction port 240, thereby aspirating the sample from the sampling device (not shown) into main channel 214 and initiating the flow of sample through cartridge 200.).  

Regarding Claims 8 and 9, modified Misener teaches the apparatus of claim 1. 
Modified Misener is silent to the ultrasonic energy is in a frequency range of 20 kHz to 60 kHz and the ultrasonic energy at a frequency of about 40 kHz.  
	Taylor teaches in the related art of disruption of cells.  [0040] For example, if the vibrating surface of the transducer device vibrates at an operating frequency of 40 kHz, then the natural frequency of the wall 46, when the wall is stressed by the preload force, should be in the range of 20 to 60 kHz, more preferably in the range of 30 to 50 kHz, and most preferably in the range of 36 to 44 kHz. [0042] The chamber 40 is preferably sonicated for 10 to 20 seconds at an operating frequency in the range of 20 to 120 kHz. In the exemplary protocol, the chamber is sonicated for 15 seconds at a frequency of 40 kHz. The amplitude of the vibratory motion of the transducer device is preferably in the range of 5 to 60 .mu.m (measured peak to peak). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultrasonic energy generates energy at a frequency at about 40kHz, as taught by Taylor, in the device of modified Misener, in order to allow for an operating frequency above 20kHz (higher ultrasonic frequency) is that cell disruption is rapid and completed in 10 to 20 seconds and for a standard sonication at 40 kHz, as taught by Taylor, [0024].

Regarding Claim 10, Misener teaches the apparatus of 1, wherein the first part comprises a central disk (Misener teaches [0072] Sensors 236 are formed as 2 mm discs via punching and are pressed onto the pressure-sensitive adhesive layer 234 of flexible membrane 230. More specifically, sensors 236 are arranged linearly on the interior surface of flexible membrane 230. [0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration. Taylor teaches [0048] Although a dome-shaped chamber wall is presently preferred, the wall may have alternative shapes, such as a wall that includes stiffening ribs, is flat, or has portions of differing thickness. For example, in one alternative embodiment, the chamber wall has the form of a flat, circular disk.).  

Regarding Claim 11, Misener teaches the apparatus of claim 1, and teaches a cartridge, lysing chamber and ultrasonic transducer ([0078] Turning to FIGS. 4A, 5, and 7, in conjunction with FIG. 1, fixture block 132 additionally includes a hemolysis assembly 400 having an ultrasonic probe 410 coupled to an ultrasonic transducer 420. In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. Examiner notes there is a structural portion between the lysing chamber and ultrasonic transducer)
Misener teaches the cartridge further comprises a web shaped portion among the lysing chamber and the ultrasonic transducer.  
Regarding the web shaped portion shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the portion among the lysing chamber and the ultrasonic transducer in the device of Misener to be web shaped in order to allow for the energy to adjust the operating frequency that is delivered to the sample in the chamber.
Modified Misener is silent to wherein the lysing chamber has a tear-shaped geometry.
Clark teaches in the chambers. In Fig. 1, the wells have a tear-drop shape comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. The tear-drop shaped wells 12 comprise a preferred form of the wells of this invention since the well is free of sharp corners where liquid can stagnate in Col. 3, lines 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber of modified Misener, has a tear-shaped geometry, as taught by Clark, to allow for liquids to stagnate, as taught by Clark, in Col. 3, line 5.
Modified Misener is silent to the tear-shaped geometry gradually expanding toward a substantially circular region, the ultrasonic energy being transmitted to lyse the blood sample in the substantially circular region.
Regarding shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the lysing chamber comprises the tear-shaped geometry gradually expanding toward a circular region, in order to allow for holding a larger volume of liquid.

Regarding Claim 12, Misener teaches the apparatus of claim 1, wherein lysing is performable under a continuous flow of the blood sample through the lysing chamber (Examiner notes this claim is directed to an intended use “lysing” which occurs in the claimed device. The device of Misener would be capable of lysing under a continuous flow of the blood sample through the lysing chamber).  

Regarding Claim 13, Misener teaches a method for performing an optical measurement of ultrasonically-lysed blood, the method ([0087] Turning now to FIGS. 1-3 and 10-16B, another embodiment of an internal assembly 1020 configured for use with analyzer 100, and a disposable cartridge 1200 for use therewith to facilitate the detection and/or measurement of a plurality of analytes within a liquid sample, e.g., a blood sample), 
the method comprising:
directing a blood sample to a lysing chamber ([0067] Main channel 214 extends longitudinally along plate 210 and defines a linear body portion 215a and a plurality of interconnection portions 215b. Linear body portion 215a of main channel 214 is disposed in fluid communication with sample socket 212 while interconnection portions 215b serve to fluidly interconnect linear body portion 215a, ultrasonic hemolysis chamber 216);
applying ultrasonic energy from an ultrasonic transducer to a wall of the lysing chamber ([0065] With reference to FIG. 4A, a cartridge 200 for use with internal assembly 130 (FIG. 6) of analyzer 100 (FIG. 1) is configured as a single-use, disposable component. As such, a new cartridge 200 is utilized for each run, or test, through analyzer 100 (FIGS. 1-3) and, at the completion of testing, is discarded. Cartridge 200 includes a plate 210 and, in some embodiments, a flexible membrane 230 (see also FIG. 4B) adhered to plate 210 in sealing engagement. [0078] Turning to FIGS. 4A, 5, and 7, in conjunction with FIG. 1, fixture block 132 additionally includes a hemolysis assembly 400 having an ultrasonic probe 410 coupled to an ultrasonic transducer 420. In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed.); 
directing the ultrasonically lysed blood out of the lysing chamber to a separate measurement chamber ([0068] Ultrasonic hemolysis chamber 216 is positioned upstream of oximetry chamber 218 such that the sample is disrupted, mixed, and/or hemolyzed prior to entering oximetry chamber 218. Such has been found to produce more accurate oximetry readings by helping to reduce optical scatter and facilitating emulsification); and  
11performing an optical measurement of the ultrasonically lysed blood in the measurement chamber using an optical measurement system ([0079] With reference to FIGS. 4A, 4B, 5, and 8, fixture block 132 further includes an oximeter 500 (or other suitable spectrometer) including a fiber 510 that is configured for positioning in alignment with the optical zone defined within oximetry chamber 218 of cartridge 200 in one of the first, second, third, or fourth positions of cartridge 200. Fiber 510 is configured to pass light through the sample flowing through the optical zone defined within oximetry chamber 218, while an associated detector (not explicitly shown) is provided so as to measure the changing absorbance at each wavelength of light, thereby enabling oximetry measurements, e.g., of concentrations of MetHb, O.sub.2Hb, RHb, tHb, COHb, etc. As noted above, the optical zone defines an optimal optical path length of 100 μm to facilitate accurate oximetry measurements.).  
Misener is silent to the wall comprising a first part and a second part, the first part being thicker than the second part, and the first part comprising at least one interface surface, the at least one interface surface being configured for transmitting the ultrasonic energy to the blood sample to lyse the blood sample and thereby produce the ultrasonically-lysed blood.
Taylor teaches in the related art of disrupting cells or viruses in a container. [0048] Although a dome-shaped chamber wall is presently preferred, the wall may have alternative shapes, such as a wall that includes stiffening ribs, is flat, or has portions of differing thickness. [0050] FIGS. 6A-6B illustrate another chamber wall 86 for contacting the vibrating surface of a transducer device according to the present invention. As shown in FIG. 6A, one side of the wall 86 has a central portion 88 and a plurality of stiffening ribs 90 extending radially from the central portion 88. The wall also has recesses 92 formed between the ribs 90. As shown in FIG. 6B, the other side of the wall 86 has a flat surface 94. The ribs 90 are advantageous because they increase the natural frequency of the wall 86 (as compared to a flat wall) without causing the wall to be so stiff that it cannot deflect in response to the vibratory movements of the transducer device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber in the device of Misener, by substituting a wall with ribs, as taught by Taylor, for the membrane whereby the first part is thicker than the second part, without causing the wall to be so stiff that it cannot deflect in response to the vibratory movements of the transducer device, as taught by Taylor in [0050]. 

Regarding Claim 14, Misener teaches the method of claim 13, wherein applying the ultrasonic energy is performed during flow of the blood sample through the lysing chamber (In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. As detailed below, this configuration of oximetry chamber 218 facilitates oximetry analysis of the sample flowing through the optical zone of oximetry chamber 218. ([0070] With reference again to FIG. 4A, reservoir 220 is disposed at an end of main channel 214 opposite sample socket 212 and defines an increased depth as compared to the adjacent interconnection portion 215b so as to collect the sample once it has flowed through the various portions of plate 210, e.g., linear body portion 215a of main channel 214, ultrasonic hemolysis chamber 216, and oximetry chamber 218. Further, as detailed below, reservoir 220 is disposed in communication with suction port 240 defined within flexible membrane 230 so as to permit the application of suction to main channel 214 and the various interconnected portions of plate 210 to aspirate the sample into main channel 214 and enable the sample to flow through linear body portion 215a of main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and into reservoir 220.).

Regarding Claim 15, Misener teaches the method of claim 13, wherein the lysing chamber comprises a molded disposable plastic material suitable for repeatably receiving ultrasound energy ([0065] The above-noted features of plate 210 may be defined within plate 210 during the injection molding process, or may be otherwise formed. Each of the above-noted features of plate 210 is detailed below. Flexible membrane 230, in embodiments where provided, as shown in FIG. 4B, includes a PET film layer 232 and a pressure-sensitive adhesive layer 234 laminated to one another (although other configurations are also contemplated) that, together, enclose and define a sample flow path through main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and reservoir 220 of plate 210. Pressure-sensitive adhesive layer 234 enables flexible membrane 230 to be adhered to the underside of plate 210 in sealing engagement therewith.).    

Regarding Claim 16, Misener teaches the method of claim 13 ([0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated.)  
Misener is silent to wherein a depth dimension of the lysing chamber is sufficiently large to avoid clogging by blood clots.
Regarding the size of the depth, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device to have a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in whole blood in order to allow for a particular sample size (volume) to be lysed in the chamber.

Regarding Claim 17, modified Misener teaches the method of claim 13. 
Modified Misener is silent to the ultrasonic transducer generates ultrasonic energy in a frequency range of 20 kHz to 60 kHz and the ultrasonic transducer generates ultrasonic energy at a frequency of about 40 kHz.  
	Taylor teaches in the related art of disruption of cells.  [0040] For example, if the vibrating surface of the transducer device vibrates at an operating frequency of 40 kHz, then the natural frequency of the wall 46, when the wall is stressed by the preload force, should be in the range of 20 to 60 kHz, more preferably in the range of 30 to 50 kHz, and most preferably in the range of 36 to 44 kHz. [0042] The chamber 40 is preferably sonicated for 10 to 20 seconds at an operating frequency in the range of 20 to 120 kHz. In the exemplary protocol, the chamber is sonicated for 15 seconds at a frequency of 40 kHz. The amplitude of the vibratory motion of the transducer device is preferably in the range of 5 to 60 .mu.m (measured peak to peak). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultrasonic energy generates energy at a frequency of about 40 kHz, as taught by Taylor, in the device of modified Misener, in order to allow for an operating frequency above 20kHz (higher ultrasonic frequency) is that cell disruption is rapid and completed in 10 to 20 seconds and for a standard sonication at 40 kHz, as taught by Taylor, [0024].

Regarding Claim 18, Misener teaches the method of claim 13, wherein the lysing chamber is aligned with an insertion direction of a cartridge containing the lysing chamber into a blood analyzing instrument (Fig. 4A, note the structures including the insertion direction of the cartridge and the analyzing instrument are aligned and in parallel).    

Regarding Claim 19, Misener teaches the method of claim 18, wherein the cartridge comprises: a blood inlet port in communication with the lysing chamber; a recess configured for receiving an ultrasonic transducer and for retaining the ultrasonic transducer against the at least one interface surface; and a lysed blood outlet port between the lysing chamber and the measurement chamber ([0074] Referring again to FIG. 4A, suction port 240 is defined through flexible membrane 230 adjacent reservoir 220 of plate 210. Suction port 240 may further include a hydrophobic membrane covering 242, or other covering or suitable structure, that permits a pump, e.g., syringe pump 1130 (FIG. 10), to apply suction to within main channel 214 of plate 210 to aspirate the sample into main channel 214 and initiate the flow of the sample therethrough, while also and preventing the escape of the sample through suction port 240. By preventing the escape of the sample through suction port 240, hydrophobic membrane covering 242 enables sanitary disposal of cartridge 200 after use. As noted above, sample socket 212 fluidly communicates with linear body portion 215a of main channel 214 and is configured to receive tube 213 that is adapted to connect the sampling device (not shown) to cartridge 200. As such, upon activation of a pump, e.g., syringe pump 1130 (FIG. 10), the sample is aspirated through tube 213 and sample socket 212 and into cartridge 200. More specifically, upon engagement of cartridge 200 within bay 142 of cartridge-receiving portion 140 of analyzer 100 (see FIGS. 1-3), suction port 240 is operably positioned to couple with the pump for creating suction at suction port 240, thereby aspirating the sample from the sampling device (not shown) into main channel 214 and initiating the flow of sample through cartridge 200.).  

Regarding Claim 21, modified Misener teaches the apparatus of claim 1, wherein a dimension of the lysing chamber is sufficiently large to avoid clogging by blood clots (the limitation “is sufficiently large to avoid clogging by blood clots” is directed to intended use because the lysing chamber is not limited to a particular size. Therefore, the lysing chamber would be capable of being sufficiently large to avoid clogging by blood clots. Further, usually a single dimension of the lysing chamber would not be adequate to avoid clogging by blood clots. At least two dimensions would clarify how clogging of blood clots is avoided. Lastly, blood clots can be of many different sizes and the claim does not specify a limit on the size of blood clot.).  

Regarding Claim 22, modified Misener teaches the method of claim 13, wherein a dimension of the lysing chamber is sufficiently large to avoid clogging by blood clots (the limitation “is sufficiently large to avoid clogging by blood clots” is directed to intended use because the lysing chamber is not limited to a particular size. Therefore, the lysing chamber would be capable of being sufficiently large to avoid clogging by blood clots. Further, usually a single dimension of the lysing chamber would not be adequate to avoid clogging by blood clots. At least two dimensions would clarify how clogging of blood clots is avoided. Lastly, blood clots can be of many different sizes and the claim does not specify a limit on the size of blood clot.).  

Response to Arguments
Applicant’s arguments, see page 6, filed 8/2/22, with respect to the 112b rejection of claim 20 have been fully considered and are persuasive.  The 112b rejection of claim 20 has been withdrawn. 
The examiner notes additional 112b rejections remain.

Applicant’s arguments, see pages 6-7, filed 8/2/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Misener (US Pub 2016/0216284; previously applied), in view of Taylor (US Pub 2003/0066915; previously applied to claims 8 and 9), and further in view of Clark (US Patent 5,141,718).

First, Applicant argues on page 7 that the the tear-shaped geometry may reduce the chances that air will be trapped in the lysing chamber, particularly at lower sample volumes. As is known in the art, air trapped in the lysing chamber may degrade or prevent the lysing. Taylor takes a different approach than claim 1, as described in the following excerpt from Taylor.
In response, the examiner notes that a new rejection is applied in light of the art. The examiner also notes that applicant’s argument about the air being trapped in the lysing chamber is directed to intended use of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798